Exhibit 10.47.C
EXECUTION COPY
AMENDMENT TO SWAP DOCUMENTS
(MLCS/MuniMae)
     THIS AMENDMENT TO SWAP DOCUMENTS (this “Amendment”), dated March 6, 2008,
is entered into by and among MERRILL LYNCH CAPITAL SERVICES, INC. (“MLCS”) and
MUNICIPAL MORTGAGE & EQUITY, LLC (“MuniMae Swap Counterparty”).
     WHEREAS, MLCS and MuniMae Swap Counterparty entered into that certain ISDA
Master Agreement, dated as of April 28, 1997 (as amended, restated and/or
supplemented from time to time, the “Master Agreement”), together with the
(a) Multicurrency-Cross Border Schedule to the Master Agreement, dated as of
April 28, 1997 (as amended, restated and/or supplemented from time to time, the
“Cross Border Schedule”), (b) Credit Support Annex to the Schedule to the Master
Agreement, dated as of April 28, 1997 (as amended, restated and/or supplemented
from time to time, the “Support Annex”), and (c) various Confirmations to the
Master Agreement (all collectively, as amended, supplemented and/or restated
from time to time, including as supplemented by the execution and delivery of
additional Confirmations, the “Swap Agreement”); and
     WHEREAS, the parties hereto desire to amend the Swap Agreement as herein
provided.
     NOW THEREFORE, in consideration of the foregoing and of the mutual
covenants herein set forth, the parties hereto hereby agree as follows:
     Section 1. Amendments to Swap Agreement. The Swap Agreement is hereby
amended as follows:
     (a) The definition of “Other Eligible Support” is hereby amended to
expressly include the Guarantee of MuniMae TEI Holdings, LLC (“MuniMae TEI”)
from MuniMae TEI to MLCS dated March 6, 2008 relating to the Swap Agreement (the
“MuniMae TEI Guarantee”).
     (b) As used herein, the terms “Related Pledge Agreements” and “Related Swap
Agreements” have the meaning assigned to such terms in the “Pledge Agreement”
(as defined in the MuniMae TEI Guarantee).
     (c) The Value of the MuniMae TEI Guarantee for purposes of the Support
Annex shall be an amount equal to 50% of the market value of the Pledged Equity
(as defined in the Pledge Agreement) determined by MLCS from time to time at its
own election and which amount shall equal the market value of the bonds owned by
MuniMae TE Bond Subsidiary, LLC (“TE Bond Sub”) as determined by MLCS in its
sole discretion exercised in good faith (and consistent with MLCS’s valuation of
other multifamily housing bonds of similar credit and quality) together with any
cash held by

 



--------------------------------------------------------------------------------



 



TE Bond Sub not required to pay dividends or any accrued interest less the cost
of paying off any senior obligations of TE Bond Sub and extinguishing any
preferred shares of TE Bond Sub with such costs determined by MLCS in its sole
discretion exercised in good faith; provided (i) the Value of Pledged Equity
shall never exceed an amount equal to $100,000,000 multiplied by a percentage
equal to the number of shares of MuniMae TE Bond Subsidiary, LLC (“TE Bond Sub”)
pledged to MLCS pursuant to the Pledge Agreement divided by the total number of
shares of TE Bond Sub outstanding. Notwithstanding the foregoing, the Value of
the MuniMae TEI Guarantee shall be deemed zero if less than 100% of the equity
interests in TE Bond Sub outstanding are pledged to MLCS in the aggregate
pursuant to the Pledge Agreement and the Related Pledge Agreements, and (ii) if
the market value of the Pledged Equity under the Pledge Agreement and under each
of the Related Pledge Agreements in the aggregate, as determined by MLCS in
accordance with subsection (c), is less than $50,000,000, the Value of the
MuniMae TEI Guaranty shall be zero.
     (d) The definition of “Credit Support Provider” is hereby amended to
expressly include MuniMae TEI.
     (e) The definition of “Credit Support Document” is hereby expressly amended
to include the MuniMae TEI Guarantee and the Pledge Agreement.
     (f) No Return Amount shall be due to the MuniMae Swap Counterparty, and any
collateral existing on the date hereof that expires prior to termination of the
Swap Agreement shall be required to be replaced with substitute collateral with
a Value equal to the collateral expiring (e.g., if a $1,000,000 letter of credit
valued at $1,000,000 is expiring it shall be replaced with $1,000,000 in cash or
other collateral with a Value of $1,000,000) unless the MuniMae Swap
Counterparty and/or its affiliates post sufficient collateral with MLCS to
satisfy their collateral posting obligations under the Swap Agreement and each
of the Related Swap Agreements without consideration of any pledge of MuniMae
TEI’s interest in TE Bond Sub and MLCS is required to release its security
interest in the Pledged Equity pursuant to subsection (g) below; provided,
however, without limitation, Collateral under the Swap Agreement may be applied
to make any required payment upon a termination of any Confirmation under the
Swap Agreement and to the extent that any Independent Amount is reduced under
the terms of the Swap Agreement as a result of such termination, the MuniMae
Swap Counterparty shall be entitled to a Return Amount in the form of returned
collateral with a Value equal to such Independent Amount reduction but only to
the extent that such collateral is in excess of what is required to be posted
under the Swap Agreement.
     (g) MLCS shall release its security interest in all Collateral (as defined
in the Pledge Agreement), including without limitation, the Pledged Equity, and
agrees to terminate the Pledge Agreement, the Related Pledge Agreements and any
guarantees of MuniMae TEI secured solely thereby, at any time MuniMae Swap
Counterparty and/or its affiliates post sufficient collateral with MLCS to
satisfy their obligations under the Swap Agreement and the Related Swap
Agreements without consideration of any pledge of MuniMae TEI’s interest in TE
Bond Sub (with the understanding that once terminated

2



--------------------------------------------------------------------------------



 



MLCS shall not be required to accept a similar pledge of the interests of TE
Bond Sub in the future).
     (h) MLCS shall release its security interest in the Pledged Equity at any
time in order to allow such Pledged Equity to be pledged to MLCS pursuant to one
or more Related Pledge Agreements simultaneously with such release, and agrees
to cooperate with the MuniMae Swap Counterparty to effectuate such transfer of
Pledged Equity, but in each case only to the extent that the Swap Agreement is
over collateralized.
     (i) While the Pledge Agreement is outstanding, an Event of Default under
any Related Swap Agreement (other than Event of Default caused by MLCS or one of
its affiliates) shall be an Event of Default under the Swap Agreement with
respect to the MuniMae Swap Counterparty.
     Section 2. Ratification. As expressly amended hereby, the Swap Agreement
and all documents relating to and securing the same shall continue in full force
and effect.
[Remainder of page intentionally left blank]

3



--------------------------------------------------------------------------------



 



[Signature page to Amendment to Swap Documents]

                  MERRILL LYNCH CAPITAL SERVICES, INC.    
 
           
 
  By        
 
           
 
  Name        
 
           
 
  Title        
 
           

[Signatures continued on following page]

 



--------------------------------------------------------------------------------



 



[Signature page to Amendment to Swap Documents]

                  MUNICIPAL MORTGAGE & EQUITY    
 
           
 
  By        
 
           
 
  Name        
 
           
 
  Title        
 
           

 